DETAILED ACTION
Summary
Claims 1-17 are pending in the application. Claims 6 and 14 are pending in the application. Claims 1-3, 9-11, and 17 are rejected under 35 U.S.C. 102(a)(1). Claims 4-8, 12-16 are rejected under 35 USC 103.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6 and 14 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites the limitation "the combined image" in line 3.  There is insufficient antecedent basis for this limitation in the claim. For the purposes of examination, the “combined image” will be interpreted as referring to “the second image”.
Claim 14 recites the limitation "the combined image" in line 3.  There is insufficient antecedent basis for this limitation in the claim. For the purposes of examination, the “combined image” will be interpreted as referring to “the second image”.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 9-11, and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rackow et al. (U.S PGPub 2015/ 0164440 A1).
Regarding Claim 1, Rackow discloses a medical image diagnosis [0075] apparatus comprising: 
a gantry (Fig. 2, component 3) including an imaging system (Fig. 2, component 25) configured to perform an imaging process [0076] on a subject by using one of radiation and magnetism [0075]; and 
a processor [0016] configured to generate a second image (Fig. 3, top left area of patient (P) and frame (17)) [0076] by combining a first image (Fig. 3, image of patient (P)) acquired by imaging the subject [0076] while using an optical imaging device (Fig. 2, 3D camera 9) [0075] different from the imaging system [0053], with a plane (Fig. 3, 17) related to an imaging position in the imaging process using the imaging system [0076].
Regarding Claim 2, Rackow discloses the invention as claimed. Rackow further discloses wherein the processor generates the second image by using, as the plane related to the imaging position (Fig. 3, 17), a figure having one selected from among rectangular (Fig. 3, 17 is a rectangle) to indicate the imaging position [0076].
Regarding Claim 3, Rackow discloses the invention as claimed. Rackow further discloses wherein one of the shape and a size of the figure correspond to a size of a field of view with which the imaging process is performed by the gantry (Fig. 3, recording area A) [0076].
Regarding Claim 9, Rackow discloses an X-ray computed tomography [0075] apparatus comprising:
Gantry (Fig. 2, component 3) including an imaging system (Fig. 2, component 25)  configured to perform an imaging process  [0076]  on a subject by using radiation [0075]; and 
a processor [0016] configured to generate a second image (Fig. 3, top left area of patient (P) and frame (17)) [0076] by combining a first image (Fig. 3, image of patient (P)) acquired by imaging the subject [0076] while using an optical imaging device  (Fig. 2, 3D camera 9) [0075] different from the imaging system [0053], with a plane (Fig. 3, 17) related to an imaging position in the imaging process using the imaging system [0076].
Regarding Claim 10, Rackow discloses the invention as claimed. Rackow further discloses wherein the processor generates the second image by using, as the plane related to the imaging position (Fig. 3, 17), a figure having one selected from among rectangular (Fig. 3, 17 is a rectangle) to indicate the imaging position [0076].
Regarding Claim 11, Rackow discloses the invention as claimed. Rackow further discloses wherein one of the shape and a size of the figure correspond to a size of a field of view with which the imaging process is performed by the gantry (Fig. 3, recording area A) [0076].
Regarding Claim 17, Rackow discloses a medical image diagnosis assisting method [0075] for assisting an image diagnosis process using a gantry (Fig. 2, component 3) that includes an imaging system  (Fig. 2, component 25) configured to perform an imaging process  [0076] on a subject by using one of radiation and magnetism [0075], the medical image diagnosis assisting method comprising: 
acquiring a first image  (Fig. 3, image of patient (P)) by imaging the subject [0076] while using an optical imaging device (Fig. 2, 3D camera 9) [0075] different from the imaging system [0053]; 
generating a second image (Fig. 3, top left area of patient (P) and frame (17)) [0076] by combining the first image (Fig. 3, image of patient (P)) with a plane (Fig. 3, 17) related to an imaging position in the imaging process using the imaging system [0076]; and 
displaying the second image (Fig. 3, top left area of patient (P) and frame (17)) [0076].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 4 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Rackow in view of Nagao et al. (U.S PGPub 2008/0024127 A1).
Regarding Claim 4, Rackow teaches the invention as claimed. Rackow further teaches wherein the processor generates the second image by combining together: the first image (Fig. 3, patient P), and the plane (Fig. 3, plane 17) related to the imaging position [0075]-[0076].
Rackow fails to explicitly teach one of a line and a plane corresponding to a median line of the subject.
Nagao teaches a system for optimal positioning of a patient in a gantry (Abstract). This system displays the central axis of the subject on an image (Fig. 3(b), 303) [0054].
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the system of Rackow to display the median line of the subject, as taught by Nagao, as this allows for the user for more accurate positioning of the patient in the gantry, as recognized by Nagao [0001].
Regarding Claim 12, Rackow teaches the invention as claimed. Rackow further teaches wherein the processor generates the second image by combining together: the first image (Fig. 3, patient P), and the plane (Fig. 3, plane 17) related to the imaging position [0075]-[0076].
Rackow fails to explicitly teach one of a line and a plane corresponding to a median line of the subject.
Nagao teaches a system for optimal positioning of a patient in a gantry (Abstract). This system displays the central axis of the subject on an image (Fig. 3(b), 303) [0054].
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the system of Rackow to display the median line of the subject, as taught by Nagao, as this allows for the user for more accurate positioning of the patient in the gantry, as recognized by Nagao [0001].

Claims 5 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Rackow in view of Hanneman et al. (U.S PGPub 2017/0049529 A1)
Regarding Claim 5, the combination of references teaches the invention substantially as claimed. Rackow fails to explicitly teach wherein the processor generates the plane related to the imaging position corresponding to a tilting angle of the gantry.
Hanneman teaches a system for displaying positioning information relative to an imaging apparatus (Abstract). This system takes a camera image, and displays an examination plain overlaid on the camera image to indicate the imaging position [0108]. This plane will tilt as the corresponding gantry tilts [0138].
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the combination of references to have the imaging position correspond to a tilting angle of the gantry, as taught by Hanneman, because this improves the user’s ability to visualize the imaging plane, as recognized by Hanneman [0005].
Regarding Claim 13, the combination of references teaches the invention substantially as claimed. Rackow fails to explicitly teach wherein the processor generates the plane related to the imaging position corresponding to a tilting angle of the gantry.
Hanneman teaches a system for displaying positioning information relative to an imaging apparatus (Abstract). This system takes a camera image, and displays an examination plain overlaid on the camera image to indicate the imaging position [0108]. This plane will tilt as the corresponding gantry tilts [0138].
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the combination of references to have the imaging position correspond to a tilting angle of the gantry, as taught by Hanneman, because this improves the user’s ability to visualize the imaging plane, as recognized by Hanneman [0005].

Claims 6, 8, 14, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Rackow in view of Profio et al. (U.S PGPub 2018/0140270 A1).
Regarding Claim 6, Rackow discloses the invention substantially as claimed. Rackow further teaches an input interface circuit [0051] configured to change, in the combined image displayed by a display circuit [0052], one or both of a position and an angle of the plane related to the imaging position [0076], in response to an input from a user [0052], wherein on a basis of the plane related to the imaging position that has been changed [0076].
Rackow fails to explicitly teach the processor controls at least one of: the gantry; and a couch having a couchtop on which the subject is placed.
Profio teaches a system for automatically adjusting couch in an imaging system (Abstract). This system adjusts the couch to align the designated scan plane with the imaging plane [0044].
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the system of Rackow to adjust the couch to align the designated plane with the imaging plane, as taught by Profio, as this simplifies setup of the scan and reduces user error, as recognized by Profio [0003]-[0004].
Regarding Claim 8, Rackow teaches the invention as claimed. Rackow fails to explicitly teach wherein the first image renders one of the gantry and a reference position of the gantry.
Profio teaches a device for adjusting a bed position in a gantry (Abstract). This system has a rendering of the gantry position on the planning image (Fig. 4, 410) [0051].
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the system of Rackow to include a rendering of the gantry in the first image, as taught by Profio, as this simplifies setup of the scan and reduces user error, as recognized by Profio [0003]-[0004].
Regarding Claim 14, Rackow discloses the invention substantially as claimed. Rackow further teaches an input interface circuit [0051] configured to change, in the combined image displayed by a display circuit [0052], one or both of a position and an angle of the plane related to the imaging position [0076], in response to an input from a user [0052], wherein on a basis of the plane related to the imaging position that has been changed [0076].
Rackow fails to explicitly teach the processor controls at least one of: the gantry; and a couch having a couchtop on which the subject is placed.
Profio teaches a system for automatically adjusting couch in an imaging system (Abstract). This system adjusts the couch to align the designated scan plane with the imaging plane [0044].
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the system of Rackow to adjust the couch to align the designated plane with the imaging plane, as taught by Profio, as this simplifies setup of the scan and reduces user error, as recognized by Profio [0003]-[0004].
Regarding Claim 16, Rackow teaches the invention as claimed. Rackow fails to explicitly teach wherein the first image renders one of the gantry and a reference position of the gantry.
Profio teaches a device for adjusting a bed position in a gantry (Abstract). This system has a rendering of the gantry position on the planning image (Fig. 4, 410) [0051].
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the system of Rackow to include a rendering of the gantry in the first image, as taught by Profio, as this simplifies setup of the scan and reduces user error, as recognized by Profio [0003]-[0004].

Claims 7 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Rackow in view of Profio as applied to claim 6 and 14, respectively, above, and further in view of Braun et al. (U.S PGPub 2016/0074004 A1).
Regarding Claim 7, the combination of references teaches the invention substantially as claimed. The combination fails to explicitly teach being provided with a portable terminal including the display circuit and the input interface circuit.
Braun teaches a system for automatically positioning a table (Abstract). This system is controlled by a table which wirelessly communicates with the system (a tablet is a portable terminal) [0053]+[0073].
It would have been obvious to one of ordinary skill in the art before the effective filing date to substitute the touchscreen of the combined system with a portable terminal, as taught by Braun, as the substitution for one known terminal with another yields predictable results to one of ordinary skill in the art. One of ordinary skill would have been able to carry out such a substitution, and the results of using a tablet as an input device and display are reasonably predictable.
Regarding Claim 15, the combination of references teaches the invention substantially as claimed. The combination fails to explicitly teach being provided with a portable terminal including the display circuit and the input interface circuit.
Braun teaches a system for automatically positioning a table (Abstract). This system is controlled by a table which wirelessly communicates with the system (a tablet is a portable terminal) [0053]+[0073].
It would have been obvious to one of ordinary skill in the art before the effective filing date to substitute the touchscreen of the combined system with a portable terminal, as taught by Braun, as the substitution for one known terminal with another yields predictable results to one of ordinary skill in the art. One of ordinary skill would have been able to carry out such a substitution, and the results of using a tablet as an input device and display are reasonably predictable.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Yasuhara (U.S PGPub 2009/0021257 A1), which teaches a method of aligning a center of a magnetic field with a patient in a gantry.
Braun et al. (U.S PGPub 2016/0174930 A1), which teaches a method of positioning a patient.
Ninomiya et al. (U.S PGPub 2012/0243655 A1), which teaches a method of displaying an imaging area of a patient.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN D MATTSON whose telephone number is (408)918-7613. The examiner can normally be reached Monday - Friday 9 AM - 5 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui-Pho can be reached on 571-272-2714. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEAN D MATTSON/Primary Examiner, Art Unit 3793